Citation Nr: 9909431	
Decision Date: 04/05/99    Archive Date: 04/16/99

DOCKET NO.  98-18 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for residuals of a 
brachial plexus injury, claimed as nerve damage to the right 
shoulder and arm.

2.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel 


INTRODUCTION

The veteran had active service from October 1952 to October 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating decision by the 
Phoenix, Arizona, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied the veteran's claims of 
entitlement to service connection for the residuals of a 
brachial plexus injury, claimed as nerve damage to the right 
shoulder and arm, and for bilateral hearing loss.

Initially, the Board notes that after numerous requests the 
RO was unable to locate most of the veteran's service medical 
records.  The service medical records which are not on file 
were apparently destroyed in a fire at the National Personnel 
Records Center in St. Louis, Missouri, in 1973.  The Board 
recognizes that the VA has a heightened obligation to explain 
findings and conclusions and to consider carefully the 
benefit of the doubt rule in cases such as this, in which 
pertinent records are presumed to have been or were destroyed 
while the file was in the possession of the government.  See 
Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  

The issue of entitlement to service connection for bilateral 
hearing loss is addressed in the Remand portion of this 
decision.

FINDING OF FACT

There is no competent medical evidence in the record 
demonstrating that the veteran is currently diagnosed with 
residuals of an in-service brachial plexus injury, to include 
nerve damage in his right shoulder and arm.



CONCLUSION OF LAW

The veteran has not presented a well-grounded claim of 
entitlement to service connection for the residuals of a 
brachial plexus injury, claimed as nerve damage to the right 
shoulder and arm.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Applicable Laws and Regulations

In general, the applicable law and regulations state that 
service connection may be granted on a direct basis for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (1998).  That a 
condition or injury occurred in service alone is not enough; 
there must be a current disability resulting from that 
condition or injury.  Service connection may be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (1998).  

The threshold question with regard to a veteran's claim for 
service connection is whether the claim is well grounded 
pursuant to 38 U.S.C.A. § 5107(a).  The United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") has held that a well-grounded 
claim is one which is plausible, meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78 (1990).  In order for a claim to be well grounded,  there 
must be competent evidence of (1) a current disability (a 
medical diagnosis); (2) incurrence or aggravation of a 
disease or injury in service (lay or medical evidence); (3) a 
nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 
7 Vet. App. 498 (1995).  


The Court held that the failure to demonstrate that a 
disability is currently manifested constitutes a failure to 
present a plausible or well-grounded claim.  See 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992); 
Brammer v. Derwinski, 3 Vet. App. 223 (1992).

Where the determinative issue involves a question of medical 
diagnosis or medical causation, competent medical is 
required; where the determinative issue does not require 
medical expertise, lay testimony may suffice.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992). 

Factual Background

As noted above, the veteran's service medical records are 
missing and presumed lost.  The veteran has not identified 
any post-service medical treatment related to his claimed 
right shoulder and arm disability.

In September 1996, the veteran filed his claim for 
entitlement to service connection and contended that he 
suffered nerve damage to his right shoulder and arm in 1953.  
The exact circumstances of this claimed injury are not 
indicated.

As noted above, the veteran's complete service medical 
records are not available, despite VA efforts to obtain 
reconstructed or duplicate records.  Available medical 
records reflect treatment for tonsillitis in July 1953 and 
post-operative care following a cystectomy and the extraction 
of two teeth in October 1953.  The veteran has confirmed that 
his in-service cystectomy was not related to his claimed 
brachial plexus injury.

In November 1996, the veteran underwent a VA physical 
examination.  The examiner reported that the veteran had 
classical paralysis with total paralysis of his right arm 
function in 1953.  The VA examiner noted that the veteran 
denied any residual motor, sensory, or autonomic symptoms.  
The examiner also noted that the veteran reported a tendency 
for his hands to fall asleep early in the morning and that 
the veteran reported being told that he has carpal tunnel 
syndrome.

In the November 1996 VA examination, the examiner noted a 
slight degree of atrophy around the posterior aspect of the 
right shoulder, and that the muscle groups around the 
shoulder, arm, upper arm, and hand exhibited normal levels of 
strength.  The examiner also noted that muscle bulk was 
normal everywhere, stretch reflexes were 2+, and that 
Phalen's sign for carpal tunnel syndrome was absent.  The 
examiner noted that the numbness which was reported in the 
morning was reported in both hands, not only the right.  The 
examiner concluded that the numbness could not be attributed 
to episode of paralysis reported in service.  The examiner 
opined that there had been complete recovery of function from 
the paralysis; the slight degree of atrophy was noted that 
was not attributed to the in-service injury.  The  diagnosis 
was complete recovery from a brachial plexus lesion in 1953.

Analysis

As stated above, the threshold question with regard to a 
veteran's claim for service connection is whether the claim 
is well grounded pursuant to 38 U.S.C.A. § 5107(a).  In order 
for a claim to be well grounded,  there must be competent 
evidence of a current disability, the incurrence or 
aggravation of a disease or injury in service, and a nexus 
between the in-service injury or disease and the current 
disability.  See Caluza, 7 Vet. App. at 506.  All three 
prongs of the Caluza test must be met.

With respect to the second prong of the Caluza analysis, in-
service injury, the service medical records are missing 
through no fault of the veteran.  The Bord will accept the 
veteran's statements to that effect that he sustained a 
brachial plexus injury during service.  See King v. Brown, 5 
Vet. App. 19, 21 (1993).  The second prong of Caluza is 
accordingly satisfied.  

With respect to the first prong of the Caluza analysis, the 
Board finds that there is no competent medical evidence of 
record to show that the veteran is currently suffering from 
any residuals of the injury during service, including nerve 
damage in his right shoulder and arm.  The only competent 
medical evidence of record regarding the veteran's right 
shoulder and arm is the report of the November 1996 VA 
physical examination.  The VA examiner state that there had 
been a "complete recovery" from a brachial plexus lesion 
from 1953.  The examiner noted that the veteran denied any 
residual motor, sensory, or autonomic symptoms, and none were 
identified on examination.  The slight atrophy around the 
veteran's right shoulder and the numbness reportedly 
occurring in both hands were not attributed to his service by 
the examining physician.  

As discussed above, service connection may be granted for a 
disability which has not been demonstrated to currently 
exist.  See Rabideau, 2 Vet. App. at 144; Brammer, 
3 Vet. App. at 224.  Therefore, the first prong of the Caluza 
test is not met.

The veteran has contended that he currently suffers from 
nerve damage.  However, a veteran's statement that he is 
suffering from a current disability is not by itself 
sufficient to make a claim well grounded since a lay person 
is not competent to offer evidence requiring medical 
knowledge, such as a medical diagnosis.  Cromley v. Brown, 
7 Vet. App. 376, 379 (1995). 

Furthermore, the Board notes that there is no competent 
medical evidence of record demonstrating a causal nexus 
between any claimed right shoulder and arm disability and the 
veteran's service.   The Court has held that "[I]n the 
absence of competent medical evidence of a current disability 
and a causal link to service or evidence of chronicity or 
continuity of symptomatology, a claim is not well grounded." 
Chelte v. Brown, 10 Vet. App. 268, 271 (1997).     

In short, because the veteran has not submitted competent 
medical evidence of a current disability relating to nerve 
damage in his right shoulder and arm, or evidence of a causal 
nexus between a current condition and service, the Board 
concludes that the veteran's claim of entitlement to service 
connection for the residuals of a brachial plexus lesion, 
claimed as nerve damage to the right shoulder and arm, is not 
well grounded and must be denied.  Caluza, 7 Vet. App. 498.


Additional Matters

The Board wishes to point out that, because the outcome of 
the issue hinges on the matter of a current disability, or 
lack thereof, the fact that the veteran's service medical 
records are missing, although certainly a matter for concern, 
is not crucial to the outcome of the case. 

Because the veteran's claim of entitlement to service 
connection for the residuals of a brachial plexus injury, 
claimed as nerve damage to his right shoulder and arm, is not 
well-grounded, the VA is under no duty to further assist him 
in developing facts pertinent to that claim.  38 U.S.C.A. § 
5107(a); 38 C.F.R. § 3.159(a); Epps v. Gober, 126 F.3d 1454 
(Fed. Cir. 1997); see Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990); see also Grottveit, 5 Vet. App at 93.  The VA's 
obligation to assist depends upon the particular facts of the 
case and the extent to which the VA has advised the claimant 
of the evidence necessary to be submitted with a VA benefits 
claim.  See Robinette v. Brown, 8 Vet. App. 69, 78 (1995).  
The Court has recently held that the obligation exists only 
in the limited circumstances where the veteran has referenced 
other known and existing evidence.  Epps v. Brown, 9 Vet. 
App. 341, 344 (1996).  The VA is not on notice of any other 
known and existing evidence that would make the adjudicated 
service connection claim plausible.  The Board's decision 
serves to inform the veteran of the kind of evidence that 
would be necessary to make his claim well grounded, in 
particular a pertinent current medical diagnosis and a 
medical opinion linking such identified current disability to 
the veteran's service.


ORDER

A well-grounded claim not having been submitted, entitlement 
to service connection for the residuals of a brachial plexus 
injury, claimed as nerve damage to the right shoulder and 
arm, is denied. 


REMAND

The veteran is also claiming entitlement to service 
connection for bilateral hearing loss.  He contends that he 
suffered hearing loss as a result of exposure to rifle fire 
during training without the use of hearing protection.  The 
Board notes that a November 1996 VA audiological examination 
shows that the veteran exhibits a current hearing loss 
disability in both the left and right ears.  See 38 C.F.R. 
§ 3.385 (1998).

In his September 1996 claim, the veteran listed the Good 
Samaritan Regional Medical Center in Phoenix, Arizona, and 
Metro Hearing Services in Glendale, Arizona, as two 
facilities where he received medical treatment for his 
hearing loss.  Although in a September 1996 deferred rating 
decision the RO noted an intention to request a release from 
the veteran regarding these records, there is no indication 
in the file that such a release was ever sought. In light of 
the fact that the veteran's service medical records are 
presumed to have been destroyed in a fire at the National 
Personnel Records Center in 1973, and the heightened 
obligations of the VA in such cases, the Board concludes that 
the RO should contact the veteran in an attempt to locate 
these or any other private medical records which may be 
available.  See Pruitt, 2 Vet. App. at 85; O'Hare, 1 Vet. 
App. at 367.  

According to a November 1996 VA physical examination report, 
the veteran reported a history of loud noise exposure on a 
rifle range during service and claimed no other history of 
ear trauma.  The VA examiner diagnosed the veteran with 
sensorineural hearing loss in his left ear and opined that 
such may be, in part, secondary to noise exposure experienced 
while in service.  However, in a May 1994 medical report, a 
Dr. P.D. noted that the veteran had a history of significant 
loud noise exposure to diesel engines over a 25-year period, 
evidently post service.  

A medical opinion as to the etiology and relationship of the 
veteran's condition is essential to the determination of the 
issue entitlement to service connection for bilateral hearing 
loss.  The Board finds it necessary to remand this case for 
further development, to include a VA physician's review of 
the claims file and an opinion as to etiology.  In 
particular, the VA physician should review any private 
medical records associated with the file, including Dr. 
P.D.'s notes regarding the veteran's history of significant 
noise exposure.  The examining physician should be asked to 
address the likely etiology of the veteran's hearing loss 
disability in both of the veteran's ears, and whether the 
veteran's hearing loss disability in either ear is more 
likely, less likely or at least as likely as not related to 
service.

The veteran's representative has asserted that the records of 
the veteran's Social Security claim have not been obtained.  
However, the representative has provided no information 
regarding any Social Security claim, or its relevance, and 
there is no other indication in the record that such a claim 
exists.  The Court has held that the duty to assist is not a 
license for a "fishing expedition" to ascertain whether 
there might be unspecified information, such as a Social 
Security claim as in this case, which could possibly support 
a claim.  Counts v. Brown, 6 Vet. App. 473 (1994); Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992).  However, if the 
veteran at any time asserts that such relevant evidence does 
exist and would be pertinent to his VA benefits claim, the RO 
should then attempt to locate such records.

Accordingly, the Board is remanding this case for the 
following actions:

1. The RO should obtain the names and 
addresses of all health care providers 
who treated the veteran for hearing 
loss since service and request any 
information regarding possible post-
service noise exposure.  After 
securing the necessary release, the RO 
should attempt to obtain any pertinent 
treatment records identified by the 
veteran which have not been previously 
secured.  In particular, treatment 
records from the Good Samaritan 
Regional Medical Center in Phoenix, 
Arizona, and Metro Hearing Services in 
Glendale, Arizona, should be sought.  
The RO's efforts to obtain these 
records should be documented and any 
evidence received in response to this 
request should be associated with the 
claims folder.

2. After the above development has been 
completed to the extent possible, the 
RO should refer this claim to a VA 
physician for an opinion as to the 
likely cause of the veteran's hearing 
loss disability.  The veteran's claims 
folder and a copy of this remand must 
be made available to the VA physician 
for review.  In particular, the 
physician should review the notations 
in Dr. P.D.'s report regarding the 
veteran's history of noise exposure.  
After a review of the claims folder, 
the physician should state whether the 
veteran's right or left ear hearing 
loss disability is more likely, less 
likely or at least as likely as not 
related to service.  The physician 
should be asked to address each ear 
separately.  If, in reaching his 
conclusions, the VA physician believes 
that a physical or audiological 
examination of the veteran is called 
for, such an examination should be 
scheduled.  A copy of the physician's 
report should be associated with the 
claims file.

3. Following completion of the foregoing, 
the RO should review the claims folder 
and ensure that all of the foregoing 
development actions have been 
conducted and completed in full.  
After the development requested has 
been completed to the extent possible, 
the RO should readjudicate the claim 
of service connection for right and 
left ear hearing loss.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should 
be furnished with copies of a 
supplemental statement of the case and 
given the opportunity to respond 
thereto.  Thereafter, the case should 
be returned to the Board, if in order.

The Board notes that the veteran's help in locating the 
requested information would assist in the expeditious 
handling of his claim.  The veteran need take no action until 
otherwise notified.  The veteran and/or his representative 
may furnish additional evidence and argument to the RO while 
the case is in remand status.  See Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 
109,112 (1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals


 
- 11 -


- 1 -


